Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01216-CV
____________
 
TED E. DAHL,
INDIVIDUALLY AND AS TRUSTEE OF THE ROSALIE DAHL ESTATE TRUST, Appellant
 
V.
 
COMMONWEALTH LAND
TITLE INSURANCE CO. AND LANDAMERICA COMMONWEALTH TITLE OF HOUSTON, INC., Appellees
 

 
On Appeal from the 280th
District Court
Harris County, Texas
Trial Court Cause No. 03-46458
 

 
M E M O R A N D U M   O P I N I O N




This is an appeal from a judgment signed September 10,
2004.  Appellant filed a timely motion
for new trial and then filed a notice of appeal on December 10, 2004.  The notice of appeal was filed outside of the
ninety-day period for filing a notice of appeal prescribed by Rule 26.1(a)(1),
but within the fifteen-day period permitted for an extension of time under Rule
26.3.  See Tex. R. App. P. 26.1(a), 26.3.  This case thus presents a question of
appellate jurisdiction governed by Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).
Under Verburgt, a motion for extension of time to file
a late notice of appeal is implied when an appellant, acting in good faith,
files a notice of appeal beyond the time prescribed in Rule 26.1, but within
the fifteen-day grace period of Rule 26.3. 
Id.  To benefit from Verburgt,
an appellant must offer a reasonable explanation for failing to file the notice
of appeal in a timely manner.  See
Tex. R. App. P. 26.3, 10.5(b); Verburgt,
959 S.W.2d at 617B18.  The failure of an
appellant to file a reasonable explanation supports the dismissal of an appeal
for want of jurisdiction.  See Miller
v. Greenpark Surgery Assoc., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).
Appellant did not file a motion to extend the time to file
the notice of appeal.  On March 2, 2006,
this court ordered appellant to file such a motion on or before March 13, 2006,
providing a reasonable explanation for his failure to timely file the notice of
appeal.  See Tex. R. App. P. 26.3 &
10.5(b).  Appellant did not file a motion
in response to this order, and accordingly, has not provided any explanation,
reasonable or otherwise, to justify the late filing of the notice of appeal.  
We therefore dismiss the appeal.  See Tex.
R. App. P. 42.3.  
 
PER CURIAM
 
Dismissed and Memorandum Opinion
filed April 6, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.